Case: 18-12190    Date Filed: 07/25/2019   Page: 1 of 4


                                                          [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 18-12190
                              Non-Argument Calendar
                            ________________________

                     D.C. Docket No. 2:17-cr-00385-LSC-WC-1


UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

                                       versus

CURTIS JULIUS,
a.k.a. Pickel Julius,
a.k.a. Pickles Julius,

                                                              Defendant-Appellant.
                           ________________________

                     Appeal from the United States District Court
                         for the Middle District of Alabama
                           ________________________

                                   (July 25, 2019)



Before JORDAN, JILL PRYOR, and EDMONDSON, Circuit Judges.
              Case: 18-12190     Date Filed: 07/25/2019    Page: 2 of 4


PER CURIAM:



      Curtis Julius appeals his conviction after pleading guilty to being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). On appeal, Julius

contends that the district court erred in preventing him from presenting a

justification defense at trial. The government asserts that Julius waived his right to

raise that argument on appeal when he pleaded guilty. We agree with the

government and, thus, dismiss the appeal.

      Julius was charged with -- and pleaded not guilty to -- two counts of being a

felon in possession of a firearm. The government filed a pre-trial motion in limine

to exclude the introduction of evidence supporting Julius’s anticipated justification

defense. The district court granted conditionally the government’s motion; the

grant required Julius to obtain the court’s permission before introducing evidence

or argument about a potential justification defense in the presence of the jury.

      At trial, Julius -- outside the presence of the jury -- presented evidence to the

court in support of his justification defense. The district court determined that the

evidence was insufficient to satisfy the standards of a justification defense and,

thus, excluded the evidence.

      After the close of evidence and before closing arguments, Julius indicated to

the district court that he wished to plead guilty. The district court then conducted a

                                          2
              Case: 18-12190       Date Filed: 07/25/2019   Page: 3 of 4


plea colloquy pursuant to Fed. R. Crim. P. 11. Under the terms of the oral plea

agreement, Julius pleaded guilty to Count 1 in exchange for the government’s

moving to dismiss Count 2. The government agreed to recommend a sentence of

84 months’ imprisonment, to run concurrent with the sentence imposed in a related

case involving the revocation of Julius’s supervised release. The district court

determined that Julius’s guilty plea was knowing, voluntary, and supported by an

independent factual basis.

      The district court later sentenced Julius to 84 months’ imprisonment. The

district court also imposed a 24-month sentence upon revocation of Julius’s

supervised release, to run consecutive to Julius’s 84-month sentence.

      We review de novo whether a voluntary unconditional guilty plea waives a

defendant’s ability to raise an argument on appeal. United States v. Patti, 337 F.3d
1317, 1320 n.4 (11th Cir. 2003).

      “Generally, a voluntary, unconditional guilty plea waives all

nonjurisdictional defects in the proceedings.” Id. at 1320; see also United States v.

Brown, 752 F.3d 1344, 1347 (11th Cir. 2014) (“A guilty plea, since it admits all

the elements of a formal criminal charge, waives all nonjurisdictional defects in the

proceedings against a defendant.”). A voluntary guilty plea also waives all non-

jurisdictional defenses that could have been raised at the time of the defendant’s

plea. Grier v. United States, 472 F.2d 1157, 1158 (5th Cir. 1973). “A defendant

                                           3
              Case: 18-12190     Date Filed: 07/25/2019    Page: 4 of 4


who wishes to preserve appellate review of a non-jurisdictional defect while at the

same time pleading guilty can do so only by entering a ‘conditional plea’ in

accordance with Fed. R. Crim. P. 11(a)(2).” United States v. Pierre, 120 F.3d
1153, 1155 (11th Cir. 1997). “A conditional plea must be in writing and must be

consented to by the court and by the government.” Id.

      On appeal, Julius raises no challenge to the voluntariness of his guilty plea.

Moreover, the record demonstrates that during the plea colloquy, the district court

addressed adequately the core concerns underlying Fed. R. Crim. P. 11.

      By entering a knowing and voluntary unconditional guilty plea, Julius

waived his right to challenge on appeal the district court’s adverse rulings about

Julius’s justification defense: a non-jurisdictional defect. Although the

justification defense was a contested issue throughout Julius’s criminal

proceedings, Julius did not preserve -- as required by Rule 11(a)(2) -- the right to

appeal on that ground. See Pierre, 120 F.3d at 1155. Accordingly, we dismiss the

appeal.

      DISMISSED.




                                          4